                                                                 United States Bankruptcy Court
                                                                  Eastern District of Wisconsin
In re:                                                                                                                    Case No. 20-27367-gmh
Hypervibe, Inc.                                                                                                           Chapter 7
       Debtor(s)
                                                       CERTIFICATE OF NOTICE
District/off: 0757-2                                                     User: cs                                                                    Page 1 of 1
Date Rcvd: Nov 12, 2020                                                  Form ID: defcos                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                   Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                    regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Nov 14, 2020:
Recip ID                   Recipient Name and Address
db                       + Hypervibe, Inc., 2065 American Dr., Ste. A, Neenah, WI 54956-1095

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                         BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                        NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Nov 14, 2020                                              Signature:            /s/Joseph Speetjens




                                     CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on November 12, 2020 at the address(es) listed
below:
Name                                 Email Address
Larry H. Liebzeit
                                     larry@liebzeitlaw.com WI19@ecfcbis.com

Office of the U. S. Trustee
                                     ustpregion11.mi.ecf@usdoj.gov

Paul G. Swanson
                                     on behalf of Debtor Hypervibe Inc. pswanson@steinhilberswanson.com,
                                     hsaladin@steinhilberswanson.com;9572849420@filings.docketbird.com


TOTAL: 3




                                  Case 20-27367-gmh                      Doc 9         Filed 11/14/20                Page 1 of 2
                             UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF WISCONSIN

IN RE:    Hypervibe, Inc.,                             Case No. 20−27367−gmh
                              Debtor.                  Chapter 7

    NOTICE TO DEBTOR OF MISSING CORPORATE OWNERSHIP STATEMENT

   The Bankruptcy Court Clerk's Office received your bankruptcy petition on November 10,
2020. We filed the petition and opened a case for you, but your file is missing the corporate
ownership statement required by Fed. R. Bankr. P. 1007(a)(1).

   You must file the corporate ownership statement IMMEDIATELY. If you do not file the
corporate ownership statement immediately, a trustee, creditor or other interested party can file a
motion asking the Court to dismiss your case.

    The information for Debtors section on the court's web site (www.wieb.uscourts.gov) contains
more information about the papers you need to file in your bankruptcy case. You may also view
this section of the web site on the public terminals in the Clerk's office.
    If you are represented by an attorney, you may want to consult your attorney regarding this
notice. If you are not represented by an attorney, you may want to consult one.

Dated: November 12, 2020                           JANET L. MEDLOCK
                                                   Clerk of Court

                                                   By: Celina S.
                                                       Deputy Clerk




                  Case 20-27367-gmh       Doc 9    Filed 11/14/20     Page 2 of 2
